Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ramraj Soundararajan on August 30, 2021.
In claim 1, paragraph (a) has been amended as follows:
-- (a) in a plurality of substantially evacuated tubes arranged along the predetermined route, maintaining each tube in the plurality of substantially evacuated tubes --
In claim 12, paragraph (a) has been amended as follows:
-- (a) pumping the tube to a pressure that is below atmospheric pressure until the tube is substantially evacuated, and maintaining the tube below atmospheric pressure;--
In claim 23, paragraph (a) has been amended as follows:
-- (a) pumping the tube to a pressure that is below atmospheric pressure until the tube is substantially evacuated, and maintaining the tube below  atmospheric pressure;--
Examiner’s Comment
The prior art cited in parent Applications 16/022,699 and 16/411,086 have been reviewed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Miller (US 2010/0192799, Oster (US 5,950,543), and German reference 2 213 210 disclose various tubular transportation systems, wherein Miller and the German reference further disclose the use of helium in the tube structures. The prior art of record, taken singly or in combination, does not suggest combinations of features as recited in the instant independent method claims 1, 12 and 23, including maintaining within each tube in the plurality of substantially evacuated tubes, a gaseous composition comprising a mixture of a first percentage, x, of hydrogen and a second percentage, (100-x), of air, wherein the first percentage, x, of hydrogen is identified based on a predetermined power value and a leak rate associated with each tube, and each tube in the plurality of substantially evacuated tubes is maintained at a pressure below atmospheric pressure. In the structure of Miller, the hydrogen within the tube is desired to be  maintained at 75% by volume and at a pressure slightly above the atmospheric pressure to prevent outside atmospheric air leaking into the tube. Oster ‘543 teaches an evacuated transport tube system, but the tube is not configured to be filled with hydrogen. A modification of Oster in view of Miller would require the evacuated tube of Miler to maintained at a pressure slightly above the atmospheric pressure as taught by Miller. The German reference does not teach controlled hydrogen and air percentages or ratio, wherein the percentage of hydrogen is picked based on a predetermined power value and a leak .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617